Exhibit 10.1

 



GELEST & 3DIcon

 

SUPPLY AGREEMENT

 

This Sourcing Agreement (this “Agreement”) is dated as of this 8th day of
December, 2016 (“Effective Date”) and is by and between Gelest Inc., a
corporation organized and existing under the law of the Commonwealth of
Pennsylvania, on behalf of itself and its subsidiaries and affiliates, with an
address at 11 East Steel Road, Morrisville, PA 19067 (“Seller”) and 3DIcon Corp.
and its subsidiaries and affiliates, with an address at 6804 Canton Ave., STE
150, Tulsa, OK 74136-3419 (“Purchaser”).

 

Purchaser and Seller desire to enter into this Agreement for the purchase and
sale of Cyclohexasilane to commence as of the Effective Date, and the parties
agree to be bound by the terms and conditions hereof.

 

1.       Products. This Agreement is for the purchase and sale of
Cyclohexasilane (CHS) as set forth on Exhibit A hereto, as it may be revised
from time to time by Purchaser to include other products (the “Products”), which
is incorporated herein by this reference. Seller agrees that the Products shall
meet the specifications by grade set forth on Exhibit B hereto, as they may be
revised from time to time by Purchaser (the “Specifications”), which is
incorporated herein by this reference.

 

2.       Scale-up and Manufacturing Process Optimization. The seller will
scale-up Cyclohexasilane, within their available capacity of 12-18 Kg per year,
and further optimize the manufacturing process licensed by the purchaser from
North Dakota State University Research Foundation. The term of this project is
90 days from the receipt of the first installment of YSi6Cl14 salt from the
purchaser. The cost for scale-up and manufacturing optimization is $180,000 to
be paid by the purchaser in two installments. The initial installment of $18,000
is to paid upon finalizing this Supply Agreement. The second installment of
$162,000 is to be paid net 30 days from availability for shipment of up 200 –
400 grams of the initial product of the quality stated in Appendix B. The place
of delivery for this initial product is to be determined at a future date by the
purchaser and may require partial shipments to multiple locations based on
customer sampling requests. To support scale-up and manufacturing optimization,
the purchaser will provide two kilograms of the YSi6Cl14 salt with delivery
beginning within 30 days of finalizing this agreement. The salt will be provided
by the purchaser in two installments, 1 Kg in 30 days and a second delivery of 1
Kg in 60 days of signing the supply agreement. The purchaser will also provide
personnel to respond to questions from the seller during the transfer of
technology. Any improvements to the manufacturing process by the seller will be
solely owned by the seller but will be provided to the purchaser under NDA if
the terms of price, quality and scale cannot be satisfied by the seller during
the term of this agreement.

 

3.       Pricing. An initial estimate of pricing for the Products is set forth
on Exhibit A. Final pricing will not be available until completion of scale-up
and manufacturing optimization. Seller and Purchaser agree that final pricing
shall not change as set forth on that exhibit for the initial (1) one year
period unless both parties agree to a change based on competitive market
demands.

 

4.       Price and Quality Protection. If at any time during the Term, excluding
the first year of the term, Purchaser notifies Seller of a bona fide offer to
supply products that are substantially the same as the Products or perform the
substantially the same function(s) as do the Products and meet the Products
Specifications, at pricing lower than that provided hereunder, then, within
thirty (30) days of such notification, Seller shall (i) meet the price offered
by the other vendor; or (ii) release Purchaser from further obligation under
this Agreement as to that Product; or (iii) negotiate a mutually-agreeable price
change. If, after thirty (30) days from the date of notification, Seller has not
acted either to meet the price offered or to affirmatively release Purchaser
from its obligations hereunder as to the affected Product, then Purchaser will
be automatically released from further obligations hereunder as to such Product.
In addition, if at any time during the Term, Purchaser notifies Seller of the
availability of another product that performs better than a Product or can be
substituted for a Product at a lower cost, then, within thirty (30) days of such
notification, Seller shall make available to Purchaser (on terms and conditions
no less favorable than those offered on the competing product) a product with
performance characteristics that are the same in all material respects to the
competing product (as determined by Purchaser’s lab testing). In the event that
Seller has not done so after thirty (30) days from the date of notification,
then Purchaser will be automatically released from further obligations hereunder
as to such Product.

 



 

 

 



5.       Quantity Purchased.  As of the Effective Date, Purchaser agrees to use
Seller as a primary source to purchase hereunder from the shipping location at
11 E. Steel Road, Morrisville PA 19067 for the Products covered by this
Agreement for the duration of the Term of the Agreement unless terminated.

 

6.       Term. The term of this Agreement (the “Term”) is three (3) years from
the Effective Date.

The parties may extend the Agreement upon mutual consent. In the event the
Agreement is not renewed but the parties continue to do business hereunder after
the expiration of the Term, the Agreement shall automatically renew on a year to
year basis, provided that during such year to year renewal term, either party
may terminate the Agreement upon ninety (90) days written notice to the other.

 

7.       Place of Delivery. Seller will ship Products to any of the locations
and/or Plants set forth on Exhibit A or as designated by Purchaser on each
Purchase Order.

 

8.       Qualification. All Products are subject to qualification by the
Purchaser prior to the issuance of the Purchaser’s purchase order and delivery
of Products to Purchaser’s Plants listed on Exhibit A hereto. Purchaser will
perform qualification to the Product Specifications set forth on Exhibit B
hereto, and final approval of Product for shipment will be in the sole judgment
of the Purchaser. Should a Product fail to qualify to the Specifications for
said Product as set forth in Exhibit B hereto, Purchaser shall be free to
purchase said Product from a third party and not Seller.

 

9.       Ordering Procedure. Purchaser will order Products by use of its
standard form purchase order (“Purchase Order”) that becomes a binding order.

 

10.     Payment Terms. Purchaser agrees to make payment to Seller within thirty
(30) days of the date of Seller’s invoice. In the event that a shipment contains
less than the quantity of Products ordered, Purchaser agrees to pay only for the
amount delivered as set forth herein.

 

11.     Incorporation of Purchase Order Terms and Conditions; Precedence. All
terms and conditions set forth in the Purchase Order are incorporated herein by
this reference and shall govern and control this Agreement. As set forth in the
Purchase Order, Purchaser expressly rejects in advance any and all terms of
Seller that are inconsistent with or in addition to any terms herein. In the
event of a conflict between the terms of this Agreement and the terms of the
Purchase Order, the terms of this Agreement shall prevail.

 

12.     Notices. Any notice permitted or required to be made hereunder shall be
made by registered or certified mail, return receipt requested, or by an
overnight mail service having a record of receipt and addressed to the address
for such party set forth in the first paragraph of this Agreement. Either party
hereto may change its address by providing notice of such address change to the
other party in the manner set forth above. Notices given as herein provided
shall be considered to have been received five (5) days after mailing thereof,
or when actually received, whichever occurs first.

 

13.     Miscellaneous. This Agreement, which includes the Purchase Order and the
Exhibits hereto, constitutes the complete agreement between the parties as to
the subject matter hereof and supersedes and terminates any and all prior
agreements between the parties, except as to existing purchase orders from
Purchaser to Seller that are outstanding. This Agreement can be modified only by
a writing signed by both parties. Each signatory below represents that it
possesses the authority to bind its company to this Agreement. This Agreement
may be signed in counterparts, each of which shall be deemed to be an original
and all of which together shall constitute one and the same instrument,
notwithstanding that all parties are not signatories to each counterpart. If any
provision hereof is prohibited, unenforceable or void in any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
unenforceability and only in such jurisdiction, without invalidating the
remainder of such provision or the remaining provisions of the Agreement and
without affecting the validity of such provision in any other jurisdiction.

 

 

2 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names as of the Effective Date.

 



3DIcon, Corporation               By: /s/ Simon Calton   By: /s/ Victor Keen    
          Print Name: Simon Calton   Print Name: Victor Keen              
Title: Co-Chairman of the Board   Title: Co-Chairman of the Board              
                        Gelest               By: /s/ Joel Zazyozny              
      Print Name: Joel Zazyozny                     Title: Executive Vice
President        



  

3 

 



 

PRICING & PRODUCT

 

Exhibit A:

 

 

 

Product: Cyclohexasilane

 

Estimated Pricing:

 

 

Quantity Price/KG 1 kg $35/gram 2+ kg $33/gram 10+ kg $28/gram

 

 

Final pricing will be reviewed and adjusted annually based on prior year’s
consumption and/or as the global economic conditions dictate, taking into
account market conditions and raw material price fluctuations.

 

4 

 

 



MATERIAL SPECIFICATIONS

 

Exhibit B:

 

Purity: > 99%

 



5 



 

 